Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
Applicant’s submission of a substitute specification in both marked-up and clean formats in compliance with 37 C.F.R. 1.52, 1.121(b)(3), and 1.125 on 7 February 2020 is acknowledged. The Information Disclosure Statements (IDS) filed 7 December 2020 and 17 February 2021 have been entered. Applicant’s submission of the Terminal Disclaimer on 17 February 2021 is acknowledged. Applicant’s amendment of the claims filed 17 February 2021 has been entered.

Election/Restrictions
IN THE RESPONSE TO THE REQUIREMENT FOR RESTRICTION ELECTION RECEIVED ON 17 FEBRUARY 2021, APPLICANT ELECTED GROUP I, CLAIMS 1, 4, 6-8 AND 12-13.
UPON REVIEW, AMENDED INDEPENDENT CLAIM 1 IS DIRECTED TO AN ALLOWABLE PRODUCT. PURSUANT TO THE PROCEDURES SET FORTH IN MPEP § 821.04(B), CLAIMS 16, 18-19, 22, 26, 28 AND 34-35, DRAWN TO THE PROCESS OF USING THE ALLOWABLE PRODUCT, WHICH BELONG TO THE NONELECTED INVENTION OF GROUP III, ARE HEREBY REJOINED AND FULLY EXAMINED FOR PATENTABILITY UNDER 37 CFR 1.104.
BECAUSE A CLAIMED INVENTION HAS BEEN REJOINED UNDER 37 CFR 1.142, THE RESTRICTION REQUIREMENT BETWEEN GROUPS I AND III AS SET FORTH IN THE REQUIREMENT FOR RESTRICTION ELECTION MAILED 7 OCTOBER 2020 IS HEREBY WITHDRAWN. IN VIEW OF THE IN RE ZIEGLER, 443 F.2D 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). SEE ALSO MPEP § 804.01.
CLAIMS 2-5, 10-11, 14-15, 17, 20-21, 23-25, 27 AND 30-33 ARE CANCELLED. CLAIMS 36-40 HAVE BEEN ADDED. CLAIMS 1, 6-9, 12-13, 16, 18-19, 22, 26, 28-29 AND 34-40 ARE PENDING.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Robert Sahr on 24 February 2021.

Please amend the claims as the following:
18.	The method of claim 16, wherein the FGFR3-related skeletal growth retardation disorder is selected from the group consisting of achondroplasia, hypochondroplasia, thanatophoric dysplasia type I (TDI), thanatophoric dysplasia type II (TDII), severe achondroplasia with developmental delay and acanthosis nigricans (SADDAN), a 

19.	The method of claim 18, wherein the FGFR3-related skeletal growth retardation disorder is achondroplasia.

22.	The method of claim 16, wherein the subject exhibits an improvement in one or more symptoms of the FGFR3-related skeletal growth retardation disorder after administration of the sFGFR3 polypeptide.

37.	The sFGFR3 polypeptide of claim 36, wherein the sFGFR3 polypeptide is less than 350 amino acids.

38.	The method of claim 18, wherein the FGFR3-related skeletal growth retardation disorder is hypochondroplasia.

Please cancel claims 9 and 29 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reasons for Allowance
The instant claims are drawn to a soluble fibroblast growth factor receptor 3 (sFGFR3) polypeptide comprising the amino acid sequence of SEQ ID NO: 33, a composition comprising the sFGFR3 polypeptide, and methods of using the composition for treatment of an FGRF3-related skeletal growth retardation disorder or achondroplasia in a subject. 
The claims are novel and nonobvious because the sFGFR3 polypeptide comprising the amino acid sequence of SEQ ID NO: 33 as claimed is not taught or suggested in the prior art. The following references appear to be the closest prior art to the claimed invention:
Brennan et al. (WO 2011/084711 A2, Int’l. Pub. Date: 14 July 2011) teaches the use of the extracellular domain of human FGFR3 (FGFR3 ECD) for promoting hair (ibid.). Brennan et al., however, does not teach or suggest a soluble FGFR3 comprising the amino acid sequence of SEQ ID NO: 33, which is made up with amino acids 23-358 adjacent to amino acids 423-435 of the human FGFR3.
Gouze, E. (WO 2014/111467 A1, Int’l. Pub. Date: 34 July 2014) teaches a soluble FGFR3 (sFGFR3) polypeptide for use in the treatment of a FGFR3-related skeletal growth retardation disorder, such as achondroplasia (see claims). Gouze teaches that the sFGFR3 polypeptide comprises the extracellular region of the FGFR3 receptor, or a variant or a fragment thereof, such as the sFGFR3 defined by SEQ ID NO: 1. Gouze, however, does not teach or suggest a sFGFR3 comprising the amino acid sequence of SEQ ID NO: 33, which is made up with amino acids 23-358 adjacent to amino acids 423-435 of the human FGFR3.
The specification adequately describes the claimed invention and provides sufficient guidance to use the claimed sFGFR3 polypeptide for treatment of an FGRF3-related skeletal growth retardation disorder, such as achondroplasia. The specification further shows in vivo studies that the sFGFR3 polypeptide (sFGFR3_Del4-D3, SEQ ID NO: 33) was effective in restoring bone growth, preventing mortality, and restoring foramen magnum shape in mice with achondroplasia (Examples 10 and 21). Therefore, the specification meets the requirements under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention.

Claims 9 and 29 are cancelled without prejudice to Applicant’s intention to pursue the subject matter therein in continuing applications in a telephonic response with the attorney on 24 February 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 24, 2021